Black, C. J.
The appellee brought his action against the Presbyterian Church of Remington and seven persons who- were designated as “trustees and members of and composing the session of the First Presbyterian Church of Remington, Jasper county, Indiana.” The First Presbyterian Church of Remington, Indiana, also was made a defendant. Issues were formed, and there was a trial by jury, the verdict being in favor of the appellee against the First Presbyterian Church of Remington, Indiana. Thereupon judgment was rendered in favor of the appellee against the First Presbyterian Church of Remington, Indiana, for $350 and costs, and there does not appear to have been any judgment to which any of the other defendants were parties.
Two assignments of errors are annexed to the transcript of the record, in the captions of which the defendants in the court below, above mentioned, other than the First Presbyterian Church of Remington, Indiana, are named as the appellants, the plaintiff being named as appellee. In one of these assignments the Presbyterian Church of Remington, Indiana, separately assigns errors; in the other a separate assignment of errors is made by' “the appellants other than the Presbyterian Church of Remington, Indiana.” The party against which alone judgment was rendered is not a party in this court. The rules of this court require that the appellant shall properly entitle the cause in the assignment of errors (rule four), and that *648the assignment of errors shall contain the full names of all the parties to the appeal (rule six).
The appeal is dismissed.